Per Curiam:

Claimant-appellant Eugene T. Hall, in this workmen’s compensation case, fell from the top of a tank and sustained fractures of the lumbar vertebrae, multiple fractures of the pelvis, fracture of an elbow, loss of control over his right foot, and other related injuries which were permanently disabling. The only question is the degree of disability.
The expert opinion testimony of three doctors ranged from eighty percent to thirty percent in terms of permanent partial impairment of function. They all agreed appellant would be unable to perform the duties of his former employment of physical labor of shoveling sand, carrying sacks of cement, lifting scrap metal, driving a fork lift, and the like. The evidence shows appellant sustained a permanent total work disability.
The examiner and the director found that appellant was permanently and totally disabled. On appeal to the district court the court reduced the award to seventy-five percent permanent partial disability.
We find there is no competent substantial evidence to support the district court’s finding (Davis v. Winchester Packing Co., 204 Kan. 215, Syl. ¶ 1, 460 P. 2d 617; May v. Quality Chemical, Inc., 215 Kan. 491, 524 P. 2d 761).
The judgment is reversed and the action remanded with directions to enter judgment for appellant based on permanent total work disability.
Fromme and Prager, JJ., not participating.